motion and heard testimony from the investigating officer, Deputy John
                Hitch, and Howlett. Based on Deputy Hitch's testimony, the district court
                determined that "reasonable cause to frisk" existed. The district court also
                found that Deputy Hitch had probable cause to arrest Howlett "based
                upon the traffic violations he observed, . . . [his] failure to identify himself,
                and [his] obstructing of Deputy Hitch's investigation."               See    NRS
                171.123(1); NRS 171.1231. Additionally, Deputy Hitch testified that based
                on his years of experience and training, Howlett appeared to be under the
                influence of a central nervous system stimulant. Deputy Hitch stated that
                he discovered the drugs in Howlett's possession after he placed him in
                handcuffs and arrested him. As a result, the district court determined
                "that the methamphetamine found in Howlett's pocket was recovered
                during a lawful search incident to arrest." See United States v. Robinson,
                414 U.S. 218, 235 (1973) (holding that a search incident to an arrest based
                on probable cause is reasonable and "requires no additional justification");
                Carstairs v. State, 94 Nev. 125, 127-28, 575 P.2d 927, 928 (1978). We
                agree and conclude that the district court did not err by denying Howlett's
                motion to suppress. Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.




                                                      Pickering
                                                                  Poem uy
                                                                        '

                                                                                        J.
                                                      Partagitirre


                                                                                        J.
                                                      Saitta
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                cc: Hon. James E. Wilson, District Judge
                     State Public Defender/Carson City
                     Attorney General/Carson City
                     Carson City District Attorney
                     Carson City Clerk




SUPREME COURT
     OF
   NEVADA
                                                  3
(0) 194Th e